Per Curiam.
Defendant was convicted of manslaughter and sentenced to the Reformatory at Bordentown, New Jersey, for a maximum term of nine years. No appeal was taken. Seventeen months later he moved to vacate the sentence as illegal. The trial court denied the application, and defendant appealed to the Appellate Division. We certified the matter before argument there.
Consideration of the briefs and oral arguments of the parties has satisfied us that the application to vacate the sentence is without merit. The order of the trial court is affirmed.
For affirmance—Chief Justice Weiutraub, and Justices Jacobs, Erancis, Proctor, Hall, Schettino and Haneman—7.
For reversal—None.